    Case 5:20-cv-01848-PA-KK Document 11 Filed 09/09/20 Page 1 of 2 Page ID #:110
                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL
 Case No.         CV 20-01848 PA (KKx)                                          Date     September 9, 2020
 Title            Lorraine Walker v. United Ground Express, Inc., et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                          N/A
                Deputy Clerk                              Court Reporter                       Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             None                                                 None
 Proceedings:                  IN CHAMBERS - COURT ORDER

        Before the Court is a Notice of Removal filed by defendant United Ground Express, Inc.
(“UGE”). (Dkt. No. 1 (“Removal”).) UGE asserts this Court has jurisdiction over the action brought
against it by plaintiff Lorraine Walker (“Plaintiff”) based on the Court’s diversity jurisdiction. See 28
U.S.C. § 1332.

         Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co., 511
U.S. 375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court
would have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be
remanded to state court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The
burden of establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261,
1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the right of
removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, UGE must prove that there is complete
diversity of citizenship between the parties and that the amount in controversy exceeds $75,000. 28
U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a citizen of the
United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088,
1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to remain or to
which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).

        UGE does not allege the citizenship of defendant Lola Montoya. In an effort to establish the
Court’s diversity jurisdiction, UGE’s Removal states that “removal based on diversity is appropriate
because UGE - the only ‘properly joined and served’ defendant - is not a citizen of California.” (Notice
of Removal ¶ 12.) This is an incorrect statement of the law. “The Supreme Court has held that the
citizenship of all defendants - both served and unserved - determines whether the complete diversity
requirement has been met.” Federal Ins. Co. v. Brasscraft Mfg. Co., 13-cv-08867, 2014 WL 545786, at



CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
    Case 5:20-cv-01848-PA-KK Document 11 Filed 09/09/20 Page 2 of 2 Page ID #:111
                                                                                                       JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-01848 PA (KKx)                                        Date    September 9, 2020
 Title          Lorraine Walker v. United Ground Express, Inc., et al.

*3 (C.D. Cal. Feb. 10, 2014) (citing Pullman Co. v. Jenkins, 305 U.S. 534, 541 (1993)). Thus, UGE has
failed to adequately allege the citizenship of defendant Lola Montoya.

        “Absent unusual circumstances, a party seeking to invoke diversity jurisdiction should be able to
allege affirmatively the actual citizenship of the relevant parties.” Kanter, 265 F.3d at 857; Bradford v.
Mitchell Bros. Truck Lines, 217 F. Supp. 525, 527 (N.D. Cal. 1963) (“A petition [for removal] alleging
diversity of citizenship upon information and belief is insufficient.”). As a result, UGE’s allegations as
to defendant Lola Montoya’s citizenship, are insufficient to invoke this Court’s diversity jurisdiction.

        For the foregoing reasons, UGE has failed to satisfy its burden of showing that diversity
jurisdiction exists over this action. Accordingly, this action is hereby remanded to San Bernardino
Superior Court, Case No. CIVDS2014491, for lack of subject matter jurisdiction. See 28 U.S.C. §
1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                 Page 2 of 2
